MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
                                                                                  FILED
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                               Mar 28 2019, 8:53 am

      court except for the purpose of establishing                                CLERK
                                                                              Indiana Supreme Court
      the defense of res judicata, collateral                                    Court of Appeals
                                                                                   and Tax Court
      estoppel, or the law of the case.


      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      Jose B. Rodriguez                                        Curtis T. Hill, Jr.
      Michigan City, Indiana                                   Attorney General
                                                               Caryn N. Szyper
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Jose B. Rodriguez,                                       March 28, 2019
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-PC-947
              v.                                               Appeal from the Elkhart Superior
                                                               Court
      State of Indiana,                                        The Honorable Teresa L. Cataldo,
      Appellee-Plaintiff                                       Judge
                                                               Trial Court Cause No.
                                                               20D03-1504-PC-16



      Vaidik, Chief Judge.


[1]   Jose B. Rodriguez was convicted of four counts of Class A felony child

      molesting of his step-daughter, and the trial court sentenced him to an aggregate


      Court of Appeals of Indiana | Memorandum Decision 18A-PC-947 | March 28, 2019                   Page 1 of 3
      term of forty years. Rodriguez v. State, No. 20A05-1309-CR-491 (Ind. Ct. App.

      Aug. 26, 2014), trans. denied. He filed a petition for post-conviction relief

      arguing that his trial counsel was ineffective, and the post-conviction court

      denied him relief. Rodriguez, pro se, now appeals.


[2]   Rodriguez first argues that his trial counsel was ineffective in a variety of ways.

      However, he fails to develop any of these arguments with cogent reasoning.

      Rodriguez argues that his trial counsel failed to conduct any pretrial discovery,

      but he does not tell us what discovery counsel should have conducted. He

      argues that his trial counsel failed to conduct an investigation of the facts of the

      case, but he does not tell us what investigation counsel should have conducted.

      He argues that his trial counsel should have sought a limiting instruction “re:

      evidence of prior bad acts of uncharged sexual conduct,” Appellant’s Br. p. 8,

      but he does not tell us what those prior bad acts are or what the limiting

      instruction should have said. He argues that his trial counsel should have

      “investigated certain medical evidence,” id., but he does not identify that

      medical evidence. He argues that his trial counsel was ineffective for failing to

      investigate “a potential witness which [he] deemed to be exculpatory,” id., but

      he does not identify this witness or what this witness would have testified to.

      Finally, he argues that his trial counsel should have subpoenaed his work

      records because they “would have proven conclusively that he was working at

      the times of the alleged events,” id., but he fails to explain how his work records

      would have done so. Moreover, Rodriguez does not provide any citations to

      the record to support any of his allegations. In fact, there is not a single citation


      Court of Appeals of Indiana | Memorandum Decision 18A-PC-947 | March 28, 2019   Page 2 of 3
      to the record in his entire brief. For these reasons, we find that Rodriguez has

      waived all of these arguments. See Ind. Appellate Rule 46(A)(8)(a) (providing

      that arguments must be supported by cogent reasoning and citations to the

      record).1


[3]   Rodriguez next argues that his trial counsel was ineffective for failing to present

      him with a plea offer from the State. However, he does not allege that the State

      actually made him a plea offer. See Appellant’s Br. p. 9 (“It could be concluded

      that had [Rodriguez] been presented an offer . . ., he may have accepted and

      spared the state the cost of a trial.” (emphasis added)).


[4]   Finally, Rodriguez argues that the Indiana Supreme Court wrongly decided

      Baum v. State, 533 N.E.2d 1200 (Ind. 1989), which holds that claims of

      ineffective assistance of post-conviction counsel are not judged by the Strickland

      v. Washington standard. This, however, is an argument that Rodriguez should

      make to our Supreme Court.


[5]   We therefore affirm the post-conviction court.


[6]   Affirmed.


      Kirsch, J., and Altice, J., concur.




      1
        Rodriguez makes similar claims about his post-conviction counsel, but these arguments are waived for the
      same reasons.

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-947 | March 28, 2019                    Page 3 of 3